DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
1.         The terminal disclaimer filed on 05/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,670,307 has been reviewed and is accepted. The terminal disclaimer has been recorded. 

Allowable Subject Matter

2.          Claims 22-41 are allowed.

REASONS FOR ALLOWANCE
3.         The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious the system and method for controlling head pressure of an air-cooled condenser, the system comprising: a control circuit coupled to the air-cooled condenser and the water system, the control circuit configured to: determine a head pressure of the air-cooled condenser; and when the head pressure of the air-cooled condenser is higher than a predetermined value, provide atomized water through the plurality of spray nozzles to a surface of the air-cooled condenser such that the water evaporates upon contact with the surface of the air-cooled condenser of instant claims 22, 29 and 36.
The following references (US 6070426 A) to Sakashita; Shigeru et al., (US 6141986 A) to Koplin; Edward C, (US 5411078 A) to Ares; Roland, (US 20180017294 A1) to Baker; Steven Kent et al., and (CN 1493826 A) to YAN ZHENHUA; are the most relevant references; however, they fail to anticipate or render obvious the invention of independent claims 22, 29 and 36. 
Therefore, the independent claims and dependent claim thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        06/04/2022